Case 2:18-cv-12239-GCS-APP ECF No. 64 filed 10/05/20     PageID.700   Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


EDWARD DONALD BURLEY,

            Plaintiff,
                                                 Case No. 18-12239
      v.
                                                 Hon. George Caram Steeh
MICHELLE WILLIAMS-WARD,
RANDALL HAAS,
GEORGE STEPHENSON,
REGINA JENKINS-GRANT, and
CARYLON WILLIAMS, et al.,

         Defendants.
_________________________________/

        ORDER DENYING PLAINTIFF’S MOTION TO APPOINT
       COUNSEL (ECF NO. 56) AND GRANTING DEFENDANTS’
     MOTION FOR LEAVE TO CONDUCT DISCOVERY AND FILE A
     SECOND MOTION FOR SUMMARY JUDGMENT (ECF NO. 63)

      In this civil rights action, Plaintiff seeks the appointment of counsel

and Defendants seek leave to conduct discovery and file a second motion

for summary judgment. Plaintiff, a pro se prisoner, filed an amended

complaint on August 12, 2019. Defendants filed a motion to dismiss

pursuant to Federal Rule of Civil Procedure 12 on September 3, 2019.

Magistrate Judge Patti issued a report and recommendation on July 20,

2020, recommending that the court grant in part and deny in part


                                         -1-
Case 2:18-cv-12239-GCS-APP ECF No. 64 filed 10/05/20       PageID.701    Page 2 of 3




Defendants’ motion to dismiss. The court adopted the magistrate judge’s

report and recommendation on August 28, 2020.

      While Defendants’ motion to dismiss was pending, the discovery

(February 24, 2020) and dispositive motion (March 24, 2020) deadlines

passed. Defendants state that they were waiting for a decision on the

motion to dismiss before conducting discovery, including a deposition of

Plaintiff. Defendants seek an additional 60 days to conduct discovery and

the opportunity to file a dispositive motion, if warranted.

      The court agrees that both the court and parties will benefit from the

further explication of the issues in this matter prior to trial. In the interests of

justice and judicial economy, the court will grant Defendants’ motion.

      The court will deny Plaintiff’s motion to appoint counsel without

prejudice, for the reasons stated in Magistrate Judge Patti’s order denying

Plaintiff’s previous motion to appoint counsel. ECF No. 53. Should

Plaintiff’s claims proceed to trial, the court will reassess whether the

recruitment of pro bono counsel is appropriate.

      IT IS HEREBY ORDERED that Plaintiff’s motion to appoint counsel

(ECF No. 56) is DENIED WITHOUT PREJUDICE.




                                           -2-
Case 2:18-cv-12239-GCS-APP ECF No. 64 filed 10/05/20               PageID.702   Page 3 of 3




      IT IS FURTHER ORDERED that Defendants’ motion to conduct

discovery and file a second summary judgment motion (ECF No. 63) is

GRANTED. The parties shall have until December 31, 2020, to conduct

discovery and until February 1, 2021, to file a dispositive motion.

Dated: October 5, 2020

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                 October 5, 2020, by electronic and/or ordinary mail and also
                     on Edward Donald Burley #502426, Ionia Maximum
                      Correctional Facility, 1576 W. Bluewater Highway,
                                       Ionia, MI 48846.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                               -3-
